Exhibit 10.1


This Employment Agreement (the “Agreement”) is entered into effective as of June
1, 2014 “Effective Date” by and among GoDaddy.com, LLC (the “Company” or
“GoDaddy”), Desert Newco, LLC and James Carroll (“Executive”).


Summary of Material Terms


Term
Summary
Cross-Reference
Position:
Executive Vice President, International
Section 1
Reports to:
The Company's Chief Executive Officer
Section 1
Employment Term
Through December 31, 2017 unless extended
Section 2
Annual Salary:
$500,000
Section 3(a)
Annual Target Bonus:
60% of annual salary
Section 3(b)
Non-Change in Control Severance:
• Any earned but unpaid salary or bonus
• 50% of annual salary
• Prorated Annual Bonus at target for the year of termination
•    Payment equal to the cost of health insurance coverage for 6 months
Section 5(b)(iii)
Change in Control Severance:
• Any earned but unpaid salary or bonus
•    75% of annual salary
•    75% of target Annual Bonus for the year of termination
•    Payment equal to the cost of health insurance coverage for 9 months
Section 5(b)(iv)



1.
Duties and Scope of Employment. Executive will serve as the Company’s Executive
Vice President, International reporting to the Company's Chief Executive
Officer, and will perform the duties, consistent with this position, as assigned
by Executive’s supervisor or the Company’s Board of Directors (the “Board”).

2.
Employment Term. Subject to the provisions of Section 5, beginning on the
Effective Date and, continuing until December 31, 2017, Executive will be
employed with the Company on the terms and subject to the conditions set forth
in this Agreement; provided, however, that beginning on December 31, 2016 and on
each one year anniversary thereafter (each an “Extension Date”), the Employment
Term will be automatically extended for an additional one-year period, unless
the Company or Executive provides the other party written notice at least 30
calendar days before the Extension Date that the Employment Term will not be
extended.

3.
Compensation.

(a)
Base Salary. Company will pay Executive an annual salary of $500,000, as
compensation for services (the “Base Salary”). The Base Salary will be paid
according to the Company’s normal payroll practices and subject to the usual and
required withholdings. Executive’s salary may be reviewed and adjusted annually
by Executive’s Supervisor or the Board.



1

--------------------------------------------------------------------------------





(b)
Annual Bonus. Commencing with the 2014 fiscal year, Executive is eligible to
earn a target annual bonus of 60% of Executive’s Base Salary based upon
achievement of revenue and cash EBITDA performance objectives to be determined
by the Board in its sole discretion and payable upon achievement of those
applicable objectives, subject to minimum and maximum limits as established by
the Company (the “Annual Bonus”). If a non-individual performance target is
lowered for other senior executives, then it will be lowered for Executive as
well. If any Annual Bonus is earned, it will be paid when practicable after the
Board determines it has been earned, subject to Executive being employed on the
date of payment. For future years, the Board may modify the structure and
performance objectives used for Annual Bonus determinations.

(c)
Equity Plan. Any equity awards held by Executive as of the Effective Date are
governed by the terms and conditions of the Desert Newco LLC 2011 Unit Incentive
Plan (the “Incentive Plan”), the Desert Newco, LLC Unit Option Agreement, and
the Management Equity and Unitholders Agreement (collectively, including the
Incentive Plan, the “Equity Documents”). Equity awards outstanding as of the
Effective Date will not have their terms modified by this Agreement and are
listed as follows:

•
840,000 options with a per unit exercise price of $3.951157

The outstanding equity awards provide that if Executive remains employed with
the Company or its subsidiaries through the date of a Change in Control, then
100% of the Units subject to such Unit Option will be immediately vested and
exercisable immediately prior to the Change in Control if as a result of the
Change in Control, the Sponsors (x) achieve an internal rate of return of at
least 25% or (y) earn at least 3.0 times the purchase price of the GoDaddy
Equity Interests they acquired. Terms undefined in the prior sentence have the
meaning set forth in the Equity Documents and the language of the Equity
Documents more fully describes these concepts.
4.
Employee Benefits.

(a)
Executive will be entitled to participate in the employee benefit plans,
including invention incentive programs, maintained by the Company and generally
applicable to senior executives of the Company. The Company may cancel or change
the benefit plans and programs it offers and those changes will not breach this
Agreement.

(b)
During Executive’s employment by the Company, Executive will be provided
coverage under the Company’s directors and officers’ liability insurance policy
and form of indemnification agreement as in effect for other senior executives
of the Company.

5.
Termination of Employment; Severance.

(a)
At-Will Employment. Executive and the Company agree that Executive’s employment
with the Company will be “at-will” employment and may be terminated at any time
with or without cause or notice. Executive understands and agrees this at-will
employment relationship will not be modified or amended unless it is done in a
writing that complies with Section 10(f) and Section 10(i) and explicitly
references this Section 5(a). Executive’s employment will terminate upon the
earlier to occur of (i) a termination by the Company with or without Cause,
(ii) Executive’s Disability or death, or (iii) a resignation by Executive with
or without Good Reason.

(b)
Terminations of Employment. Executive’s employment may be terminated under
various scenarios addressed in this Section 5(b). Upon any termination of
employment, Executive will receive benefits described in Section 5(b)(i).
Depending on the circumstances of the termination of employment, subject to the
conditions in Section 6, Executive may be entitled to a lump sum payment of the
amounts listed under one of Section 5(b)(ii), Section 5(b)(iii), or Section
5(b)(iv). Executive agrees that upon termination of Executive’s employment for
any reason, Executive will resign as of the date of such termination and to the
extent applicable, from the Board (and any committees thereof), the board of
directors (and any committees thereof of any of the Company’s affiliates and
from any other positions Executive holds with the Company or any of its
affiliates.



2

--------------------------------------------------------------------------------





(i)
Termination for Cause or Resignation Other Than for Good Reason. Executive’s
employment may be terminated for Cause, effective upon the Company’s delivery to
Executive of a Notice of Termination or the Executive may resign. If Executive’s
employment is terminated for Cause or Executive resigns other than for Good
Reason, Executive will receive:

(1)
the Base Salary accrued through the termination date, payable under the
Company’s usual payment practices;

(2)
reimbursement within 60 days following submission by Executive to the Company of
appropriate supporting documentation for any unreimbursed business expenses
properly incurred by Executive prior to the termination date; provided that
claims for reimbursement are submitted, under Company policy, to the Company
within 90 days following the termination date; and

(3)
any fully vested and non-forfeitable employee benefits to which Executive may be
entitled under the Company’s employee benefit plans (other than benefits in the
nature of severance pay) (the amounts described in clauses (1) through (3) above
are referred to later as the “Accrued Obligations”).

(ii)
Termination by Reason of Disability or Death. Executive’s employment may be
terminated effective upon the Company’s delivery to Executive of a Notice of
Termination if Executive becomes Disabled and will automatically terminate upon
Executive’s death. Upon termination of Executive’s employment for either
Disability or death, Executive or Executive’s estate (as the case may be) will
receive:

(1)
the Accrued Obligations;

(2)
any earned but unpaid Annual Bonus for a prior year. For the avoidance of doubt,
if Executive is terminated after the end of a fiscal year but before annual
bonuses are approved and paid to other senior executives in the normal course of
business, then Executive will receive an Annual Bonus for the prior fiscal year,
the actual amount of which will still be subject to the achievement of any
performance targets as established by the Company the achievement of which will
be determined by the Company. Any payment under this Section 5(b)(iii)(2) will
be paid no later than one day prior to the date that is 2½ months following the
last day of the fiscal year in which such termination occurred; and

(3)
a prorated Annual Bonus amount for the year of termination, if any would have
been payable to Executive based on achievement of performance criteria if
Executive had remained employed through the full fiscal year in which the
termination of employment occurred. The prorated amount will be calculated based
on the number of calendar days employed and any such prorated amount will be
paid no later than one day prior to the date that is 2½ months following the
last day of the fiscal year in which such termination occurred.

(iii)
Termination Without Cause, Resignation for Good Reason. Executive’s employment
may be terminated without Cause effective upon the Company’s delivery to
Executive of a Notice of Termination, or by Executive’s resignation for Good
Reason effective 30 days following delivery to the Company of Notice of
Termination provided such delivery is within 90 days following the occurrence of
events that result in Good Reason. No resignation for Good Reason will be
effective unless during the 30-day period following the delivery of the Notice
of Termination, the Company has not cured the events that result in Good Reason.
If Executive’s employment is terminated without Cause (other than by reason of
death or Disability), or if Executive resigns for Good Reason, Executive will
receive:



3

--------------------------------------------------------------------------------





(1)
the Accrued Obligations;

(2)
any earned but unpaid Annual Bonus for a prior year;

(3)
an amount equal to a prorated amount of the target Annual Bonus for the year of
termination;

(4)
a payment equal to 50% of the annual Base Salary in effect on the termination
date; and

(5)
a payment equal to the cost of health insurance coverage under COBRA for 6
months.

(iv)
Termination of Employment During a Change in Control Period. If Executive’s
employment is terminated under circumstances that would entitle Executive to
payment of benefits under Section 5(b)(iii) and such termination of employment
occurs during the period that begins three months prior to a Change in Control
and ends on the date that is 18 months after a Change in Control, then Executive
will receive the benefits described in Section 5(b)(iii), but the payment in
Section 5(b)(iii)(3) will be equal to 75% of target Annual Bonus, the payment in
Section 5(b)(iii)(4) will be equal to 75% of annual Base Salary in effect on the
termination date (or the date immediately prior to the Change in Control if
higher), and the health insurance coverage payment in Section 5(b)(iii)(5) will
be for 9 months.

(c)
Exclusive Remedy. If a termination of Executive’s employment with the Company
occurs, the provisions of this Section 5 are intended to be and are exclusive
and in lieu of any other rights or remedies to which Executive or the Company
may otherwise be entitled, whether at law, tort or contract, in equity, or under
this Agreement. Executive will be entitled to no severance or other benefits
upon termination of employment other than those benefits expressly set forth in
this Section 5.

6.
Conditions to Receipt of Severance; No Duty to Mitigate.

(a)
Separation Agreement and Release of Claims. Executive will not receive severance
pay or benefits other than the Accrued Obligations unless (x) Executive signs
and does not revoke a separation agreement and release of claims in the form
attached as Exhibit A, but with any appropriate reasonable modifications,
reflecting changes in applicable law, as is necessary to provide the Company
with the protection it would have if the Release was executed as of the date of
this Agreement (the “Release”) and (y) such Release becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”). If the Release does not become effective and
irrevocable by the Release Deadline, Executive will forfeit any rights to
severance or benefits under this Agreement. All payments will be made upon the
effectiveness of the Release but will be delayed until a subsequent calendar
year if necessary so their timing does not result in penalty taxation under
Section 409A. Severance payments or benefits will not be paid or provided until
the Release becomes effective and irrevocable. For avoidance of doubt, although
Executive’s severance payments and benefits are contractual rights, not
“damages,” Executive is not required to seek other employment or otherwise
“mitigate damages” as a condition of receiving such payments and benefits.

(b)
If any amount or benefit that would constitute non-exempt “deferred
compensation” under Internal Revenue Code (“Code”) Section 409A would be payable
under this Agreement by reason of Executive’s “separation from service” during a
period in which Executive is a “specified employee” (within the meaning of Code
Section 409A as determined by the Company), then any payment or benefits will be
delayed until the earliest date on which they could be paid or distributed
without being subject to penalty taxation under Code Section 409A.

(c)
Each payment and benefit payable under this Agreement is intended to constitute
a separate payment under Treasury Regulations Section 1.409A-2(b)(2).



4

--------------------------------------------------------------------------------





(d)
Covenants. Executive’s receipt of any payment or benefits other than Accrued
Obligations will be subject to Executive continuing to comply with her
confidentiality obligations to the Company and Section 9.

7.
Definitions.

(a)
Cause means (i) willfully engaging in illegal conduct or gross misconduct that
is materially injurious to the Company or any of its Subsidiaries;
(ii) conviction of, or entry of a plea of nolo contendere or guilty to, a felony
or a crime of moral turpitude; (iii) engaging in fraud, misappropriation,
embezzlement or any other act or acts of dishonesty resulting or intended to
result directly or indirectly in a gain or personal enrichment to Executive at
the expense of the Company or any of its Subsidiaries; (iv) willful material
breach of any written policies of the Company or any of its Subsidiaries
including any agreement between Executive and the Company (which policy or
policies previously was provided to Executive); or (v) willful and continual
failure to substantially perform his or her duties with the Company or any of
its Subsidiaries (other than a failure resulting from his or her incapacity due
to physical or mental illness), which failure has continued for a period of at
least 30 days after a written demand for substantial performance is delivered to
Executive by the Company or one of its Subsidiaries which specifically
identifies the manner in which the Company believes that Executive has not
substantially performed Executive’s duties.

(b)
Change in Control means Change in Control as defined in the Desert Newco, LLC
2011 Unit Incentive Plan and the Amended and Restated Limited Liability Company
Agreement of Desert Newco, LLC, dated as of December 16, 2011.

(c)
Disabled means physically or mentally incapacitated and unable for a period of
six (6) consecutive months or for an aggregate of nine (9) months in any
twenty-four (24) consecutive month period to perform Executive’s duties (such
incapacity is a “Disability”). Any question as to the existence of a Disability
will be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each will appoint a physician and
those two physicians will select a third physician who will make such
determination in writing. The determination will be final and conclusive for
this Agreement.

(d)
Good Reason means (i) a significant reduction of Executive’s duties, position,
reporting structure, or responsibilities, relative to Executive’s duties,
position, reporting structure or responsibilities as of the Effective Date;
(ii) a reduction in Executive’s Base Salary or Annual Bonus as of the Effective
Date; (iii) the relocation of Executive’s place of employment to a facility or
location more than thirty-five (35) miles from Executive’s current place of
employment.

8.
Limitation on Payments; Section 280G. If any severance or other benefits payable
to Executive (i) are “parachute payments” within the meaning of Code Section
280G and (ii) but for this Section 8, would be subject to the “golden parachute”
excise tax imposed by Section 4999 of the Code, then Executive’s severance
benefits will reduced to a level that will result in no tax under Code Section
4999 unless it would be better economically for Executive receive all of the
benefits and pay the excise tax. If a reduction in benefits is necessary for
this purpose, then the reduction will occur in the following order (1) reduction
of the cash severance payments; (2) cancellation of accelerated vesting of
equity awards; and (3) reduction of continued employee benefits. If the
acceleration of vesting of equity award compensation is to be reduced, that
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards. Any determination required under this
Section 8 will be made in writing by an independent professional services firm
chosen by the Company immediately prior to a Change of Control and paid for by
the Company and that determination will be conclusive and binding upon Executive
and the Company for all purposes.

9.
Covenants.

(a)
Executive has entered into the Company’s confidential information and
restrictive covenant agreement attached as Exhibit B (“Restrictive Covenant
Agreement”) and agrees that it is still effective.



5

--------------------------------------------------------------------------------





(b)
During the Employment Term and continuing for a period of 1 year after the
Executive’s termination date, Executive agrees not to make any public statement
that is intended, or may reasonably be expected to harm the reputation,
business, prospects or operations of the Parent or any of its subsidiaries
(including the Company), any of the investment funds invested in Parent or any
affiliated funds (all of the foregoing collectively, the “Company Group”);
provided, that the non-disparagement provisions of this Section 8(b) will not
apply to any statements that Executive makes in addressing any disparaging
statements made by the Company Group or their respective officers and/or its
directors regarding Executive or Executive’s performance as an employee of the
Company so long as Executive’s statements are truthful. Parent and its
subsidiaries (including the Company) shall instruct their respective officers
and directors to refrain from making any disparaging statements about Executive
for the same period for which Executive is subject to the non-disparagement
provisions of this Section 9(b); provided, however, that the non-disparagement
provisions will not apply to any statements that Parent or any of its
subsidiaries (including the Company) or their respective officers and directors
make in addressing any disparaging statements made by Executive regarding the
Company Group or its officers and directors so long as such statements are
truthful. Executive, Parent and the Company expressly consider the restrictions
contained in this Section 9(b) to be reasonable.

10.
Miscellaneous.

(a)
Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Arizona, without regard to conflicts of laws
principles thereof.

(b)
Entire Agreement. This Agreement along with the Offer Letter, Restrictive
Covenant Agreement, and the Equity Documents, contains the entire understanding
of the parties with respect to Executive’s employment and supersedes any prior
agreements or understandings (including verbal agreements) between the parties
relating to the subject matter of this agreement. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. Notwithstanding the foregoing, Executive shall be covered by the
Company’s applicable liability insurance policy and its indemnification
provisions for actions taken on behalf of the Company during the course of
Executive’s employment. This Agreement may not be altered, modified, or amended
except by written instrument signed by the parties that references this Section
10(b).

(c)
Severability. In the event that any one or more of the provisions of this
Agreement will be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement will not be affected.

(d)
Assignment. This Agreement, and all of Executive’s rights and duties under it,
are not assignable or delegable by Executive. Any purported assignment or
delegation by Executive will be null and void. This Agreement may be assigned by
the Company to a person or entity which is an affiliate or a successor in
interest to substantially all of its business operations. Upon such assignment,
the rights and obligations of the Company hereunder will become the rights and
obligations of such affiliate or successor person or entity.

(e)
Successors; Binding Agreement. This Agreement will inure to the benefit of and
be binding upon personal or legal representatives, executors, administrators,
successors and heirs.

(f)
Notice. The notices and all other communications provided for in this Agreement
will be deemed to have been duly given when delivered by hand or overnight
courier addressed to the addresses set forth below, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address will be effective only upon receipt.

GoDaddy.com, LLC        To most recent address as set forth
14455 North Hayden Road/Suite 219        in Executive’s personnel records
Scottsdale, AZ 85260
Attention: General Counsel


6

--------------------------------------------------------------------------------







(g)
Executive Representations. Executive represents to the Company that the
execution of this Agreement by Executive and the Company and the performance by
Executive of Executive’s duties hereunder will not breach, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Executive is a party or otherwise bound. Executive acknowledges that he
has had the opportunity to discuss this matter with and obtain advice from his
private attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

(h)
Cooperation. Subject to the Company’s compliance with Section 9(b) and this
Section 10(h), Executive will provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment with
the Company or its affiliates. Executive’s cooperation pursuant to this Section
10(h) will be at no cost to Executive, and if such cooperation occurs after the
termination of this Agreement, Company will promptly advance or reimburse all
reasonable costs incurred by Executive in connection with such cooperation. This
provision will survive any termination of this Agreement. The Company will
provide reasonable compensation to Executive for any services rendered at the
Company's request.

(i)
Amendment; Waiver of Breach. No amendment of this Agreement will be effective
unless it is in writing and signed by both parties. No waiver of satisfaction of
a condition or failure to comply with an obligation under this Agreement will be
effective unless it is in writing and signed by the party granting the waiver,
and no such waiver will be a waiver of satisfaction of any other condition or
failure to comply with any other obligation. To be valid, any document signed by
the Company must be signed by the Company’s Chief Executive Officer.

(j)
Counterparts. This Agreement may be executed in counterparts. Each counterpart
will have the same force and effect as an original and will constitute an
effective, binding agreement.



Each party is signing this Agreement on the date set out below its signature.
GoDaddy.com, LLC
 
Executive
 
 
 
/s/ Blake Irving
 
/s/ James Carroll
by: Blake Irving
 
 
February 4, 2015
 
February 2, 2015

Desert Newco, LLC (Solely for purposes of Section 9(b) hereof)
 
 
 
/s/ Blake Irving
 
 
by: Blake Irving
 
 
February 4, 2015
 
 





7

--------------------------------------------------------------------------------






EXHIBIT A
RESTRICTIVE COVENANT AGREEMENTS





--------------------------------------------------------------------------------







GODADDY CALIFORNIA
AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION,
INVENTION ASSIGNMENT,
AND ARBITRATION AGREEMENT
As a condition of my employment with GoDaddy.com, LLC, its subsidiaries,
affiliates, successors or assigns (together the “Company”), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by Company, I agree to the following provisions of this
GoDaddy California At-Will Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement (this “Agreement”):
1.    At-Will Employment.
I UNDERSTAND AND ACKNOWLEDGE THAT MY EMPLOYMENT WITH THE COMPANY IS FOR NO
SPECIFIED TERM AND CONSTITUTES “AT-WILL” EMPLOYMENT. I ALSO UNDERSTAND THAT ANY
REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID UNLESS IN WRITING
AND SIGNED BY THE CEO OR CHIEF HUMAN RESOURCES OFFICER OF THE COMPANY.
ACCORDINGLY, I ACKNOWLEDGE THAT MY EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT
ANY TIME, WITH OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE, AT MY OPTION OR AT
THE OPTION OF THE COMPANY, WITH OR WITHOUT NOTICE. I FURTHER ACKNOWLEDGE THAT
THE COMPANY MAY MODIFY JOB TITLES, SALARIES, AND BENEFITS FROM TIME TO TIME AS
IT DEEMS NECESSARY.
2.    Confidential Information.
A.    Company Information. I agree that during and after my employment with the
Company, I will hold in the strictest confidence, and will not use (except for
the benefit of the Company during my employment) or disclose to any person,
firm, or corporation (without written authorization of the President, CEO, or
the Board of Directors of the Company) any Company Confidential Information. I
understand that my unauthorized use or disclosure of Company Confidential
Information during my employment may lead to disciplinary action, up to and
including immediate termination and legal action by the Company. I understand
that “Company Confidential Information” means any non-public information that
relates to the actual or anticipated business, research or development of the
Company, or to the Company’s technical data, trade secrets, or know-how,
including, but not limited to, research, product plans, or other information
regarding the Company’s products or services and markets therefor, customer
lists and customers (including, but not limited to, customers of the Company on
which I called or with which I may become acquainted during the term of my
employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information; provided, however, Company
Confidential Information does not include any of the foregoing items to the
extent the same have become publicly known and made generally available through
no wrongful act of mine or of others. I understand that nothing in this
Agreement is intended to limit employees’ rights to discuss the terms, wages,
and working conditions of their employment, as protected by applicable law.
B.    Former Employer Information. I agree that during my employment with the
Company, I will not improperly use, disclose, or induce the Company to use any
proprietary information or trade secrets





--------------------------------------------------------------------------------





of any former or concurrent employer or other person or entity. I further agree
that I will not bring onto the premises of the Company or transfer onto the
Company’s technology systems any unpublished document, proprietary information,
or trade secrets belonging to any such employer, person, or entity unless
consented to in writing by both the Company and such employer, person, or
entity.
C.    Third Party Information. I recognize that the Company may have received
and in the future may receive from third parties associated with the Company,
e.g., the Company’s customers, suppliers, licensors, licensees, partners, or
collaborators (“Associated Third Parties”), their confidential or proprietary
information (“Associated Third Party Confidential Information”). By way of
example, Associated Third Party Confidential Information may include the habits
or practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties. I
agree at all times during my employment with the Company and thereafter to hold
in the strictest confidence, and not to use or to disclose to any person, firm,
or corporation, any Associated Third Party Confidential Information, except as
necessary in carrying out my work for the Company consistent with the Company’s
agreement with such Associated Third Parties. I further agree to comply with any
and all Company policies and guidelines that may be adopted from time to time
regarding Associated Third Parties and Associated Third Party Confidential
Information. I understand that my unauthorized use or disclosure of Associated
Third Party Confidential Information or violation of any Company policies during
my employment may lead to disciplinary action, up to and including immediate
termination and legal action by the Company.
3.    Inventions.
A.    Inventions Retained and Licensed. I have attached hereto as Exhibit A, a
list describing all inventions, discoveries, original works of authorship,
developments, improvements, and trade secrets that were conceived in whole or in
part by me prior to my employment with the Company and to which I have any
right, title, or interest, which are subject to California Labor Code Section
2870 (attached hereto as Exhibit B), and which relate to the Company’s proposed
business, products, or research and development (“Prior Inventions”); or, if no
such list is attached, I represent and warrant that there are no such Prior
Inventions. Furthermore, I represent and warrant that if any Prior Inventions
are included on Exhibit A, they will not materially affect my ability to perform
all obligations under this Agreement. If, in the course of my employment with
the Company, I incorporate into or use in connection with any product, process,
service, technology, or other work by or on behalf of the Company any Prior
Invention, I hereby grant to the Company a non-exclusive, royalty-free, fully
paid-up, irrevocable, perpetual, transferable, worldwide license, with the right
to grant and authorize sublicenses, to make, have made, modify, use, import,
offer for sale, sell, reproduce, distribute, modify, adapt, prepare derivative
works of, display, perform, and otherwise exploit such Prior Invention without
restriction, including, without limitation, as part of or in connection with
such product, process, service, technology, or other work, and to practice any
method related thereto.
B.    Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and agree to assign and hereby do irrevocably assign to the
Company, or its designee, all my right, title, and interest in and to any and
all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, trademarks, or trade secrets, whether
or not patentable or registrable under patent, copyright, or similar laws, which
I may solely or jointly conceive or develop or reduce to practice, or cause to
be conceived or developed or reduced to practice, during the period of time I am
in the employ of the Company (including during my off-duty hours), or with the
use of Company’s equipment, supplies, facilities, or Company Confidential
Information, except as provided in Section 3.F below (collectively referred to
as “Inventions”). I further acknowledge that all original works of authorship
that are made by me (solely or jointly with others) within





--------------------------------------------------------------------------------





the scope of and during the period of my employment with the Company and that
are protectable by copyright are “works made for hire,” as that term is defined
in the United States Copyright Act. I understand and agree that the decision
whether or not to commercialize or market any Inventions is within the Company’s
sole discretion and for the Company’s sole benefit, and that no royalty or other
consideration will be due to me as a result of the Company’s efforts to
commercialize or market any such Inventions.
C.    Moral Rights. Any assignment to the Company of Inventions includes all
rights of attribution, paternity, integrity, modification, disclosure and
withdrawal, and any other rights throughout the world that may be known as or
referred to as “moral rights," “artist’s rights," “droit moral," or the like
(collectively, “Moral Rights”). To the extent that Moral Rights cannot be
assigned under applicable law, I hereby waive and agree not to enforce any and
all Moral Rights, including, without limitation, any right to identification of
authorship or limitation on subsequent modification that I may have in the
assigned Inventions.
D.    Maintenance of Records. I agree to keep and maintain adequate, current,
accurate, and authentic written records of all Inventions made by me (solely or
jointly with others) during the term of my employment with the Company. The
records will be in the form of notes, sketches, drawings, electronic files,
reports, or any other format that may be specified by the Company. The records
are and will be available to and remain the sole property of the Company at all
times.
E.    Further Assurances. I agree to assist the Company, or its designee, at the
Company’s expense, in every proper way to secure the Company’s rights in the
Inventions and any rights relating thereto in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
and all other instruments that the Company shall deem proper or necessary in
order to apply for, register, obtain, maintain, defend, and enforce such rights,
and in order to assign and convey to the Company, its successors, assigns, and
nominees the sole and exclusive rights, title, and interest in and to such
Inventions and any rights relating thereto, and testifying in a suit or other
proceeding relating to such Inventions and any rights relating thereto. I
further agree that my obligations under this Section 3E shall continue after the
termination of this Agreement. If the Company is unable because of my mental or
physical incapacity or for any other reason to secure my signature with respect
to any Inventions, including, without limitation, to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering such Inventions, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead, to execute and file any papers and
oaths, and to do all other lawfully permitted acts with respect to such
Inventions with the same legal force and effect as if executed by me.
F.    Exception to Assignments. I understand that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
invention that qualifies fully under the provisions of California Labor Code
Section 2870 (attached hereto as Exhibit B). I will advise the Company promptly
in writing of any inventions that I believe meet the criteria in California
Labor Code Section 2870 and are not otherwise disclosed on Exhibit A.





--------------------------------------------------------------------------------





G.     Work for Hire. I agree and acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of and during the period of my employment with the Company, and which are
protectable by copyright, whether or not copyright registration is actively
sought by or granted to GoDaddy, are “works made for hire,” as that term is
defined in the United States Copyright Act, including but not limited to:
literary works (including all written material), computer programs and code,
artistic and graphic works (including designs, graphs, drawings, blueprints, and
other works), recordings, models, photographs, slides, motion pictures, and
audio-visual works, regardless of the form or manner in which documented or
recorded that are conceived, devised, invented, developed, or reduced to
practice by me or under my direction. I understand and agree that the decision
whether or not to commercialize or market any invention developed by me solely
or jointly with others is within the Company’s sole discretion and for the
Company’s sole benefit and that no royalty will be due to me as a result of the
Company’s efforts to commercialize or market any such invention.
4.    Conflicting Employment.
A.    Current Obligations. I agree that during the term of my employment with
the Company, I will not engage in or undertake any other employment, occupation,
consulting relationship, or commitment that is directly related to the business
in which the Company is now involved or becomes involved or has plans to become
involved, nor will I engage in any other activities that conflict with my
obligations to the Company.
B.    Prior Relationships. Without limiting Section 4.A, I represent that I have
no other agreements, relationships, or commitments to any other person or entity
that conflict with my obligations to the Company under this Agreement or my
ability to become employed and perform the services for which I am being hired
by the Company. I further agree that if I have signed a confidentiality
agreement or similar type of agreement with any former employer or other entity,
I will comply with the terms of any such agreement to the extent that its terms
are lawful under applicable law. I represent and warrant that after undertaking
a careful search (including searches of my computers, cell phones, electronic
devices, and documents), I have returned all property and confidential
information belonging to all prior employers. Moreover, I agree to fully
indemnify the Company, its directors, officers, agents, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns for all verdicts, judgments,
settlements, and other losses incurred by any of them resulting from my breach
of my obligations under any agreement to which I am a party or obligation to
which I am bound, as well as any reasonable attorneys’ fees and costs if the
plaintiff is the prevailing party in such an action, except as prohibited by
law.
5.    Returning Company Documents. Upon separation from employment with the
Company or on demand by the Company during my employment, I will immediately
deliver to the Company, and will not keep in my possession, recreate, or deliver
to anyone else, any and all Company property, including, but not limited to,
Company Confidential Information, Associated Third Party Confidential
Information, as well as all devices and equipment belonging to the Company
(including computers, handheld electronic devices, telephone equipment, and
other electronic devices), Company credit cards, records, data, notes,
notebooks, reports, files, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, photographs, charts, any other
documents and property, and reproductions of any and all of the aforementioned
items that were developed by me pursuant to my employment with the Company,
obtained by me in connection with my employment with the Company, or otherwise
belonging to the Company, its successors, or assigns, including, without
limitation, those records maintained pursuant to Section 3.C. I also consent to
an exit interview to confirm my compliance with this Section 5.





--------------------------------------------------------------------------------





6.    Termination Certification. Upon separation from employment with the
Company, I agree to immediately sign and deliver to the Company the “Termination
Certification” attached hereto as Exhibit C. I also agree to keep the Company
advised of my home and business address for a period of three (3) years after
termination of my employment with the Company, so that the Company can contact
me regarding my continuing obligations provided by this Agreement.
7.    Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to notification by the Company to my new
employer about my obligations under this Agreement.
8.    Solicitation of Employees. I agree that for a period of twelve (12) months
immediately following the termination of my relationship with the Company for
any reason, whether voluntary or involuntary, with or without cause, I shall not
either directly or indirectly solicit any of the Company’s employees to leave
their employment, or attempt to solicit employees of the Company, either for
myself or for any other person or entity. I agree that nothing in this Section 8
shall affect my continuing obligations under this Agreement during and after
this twelve (12) month period, including, without limitation, my obligations
under Section 2A.
9.    Company Policy. I agree to diligently adhere to all policies of the
Company, including the Company’s Code of Business Conduct and Ethics, located in
the GoDaddy Employee Handbook. I understand that these policies may be revised
from time to time during my employment.
10.    Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence information acquired by me in confidence or in trust prior to
my employment by the Company. I hereby represent and warrant that I have not
entered into, and I will not enter into, any oral or written agreement in
conflict herewith.
11.    Audit. I acknowledge that I have no reasonable expectation of privacy in
any computer, technology system, email, handheld device, telephone, or documents
that are used to conduct the business of the Company. As such, the Company has
the right to audit and search all such items and systems, without further notice
to me, to ensure that the Company is licensed to use the software on the
Company’s devices in compliance with the Company’s software licensing policies,
to ensure compliance with the Company’s policies, and for any other
business-related purposes in the Company’s sole discretion. I understand that I
am not permitted to add any unlicensed, unauthorized, or non-compliant
applications to the Company’s technology systems, including, without limitation,
open source or free software not authorized by the Company, and that I shall
refrain from copying unlicensed software onto the Company’s technology systems
or using non-licensed software or websites. I understand that it is my
responsibility to comply with the Company’s policies governing use of the
Company’s documents and the internet, email, telephone, and technology systems
to which I will have access in connection with my employment.
12.    Arbitration and Equitable Relief.
A.    Arbitration. IN CONSIDERATION OF MY EMPLOYMENT WITH THE COMPANY, ITS
PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES, AND MY RECEIPT OF THE
COMPENSATION, PAY RAISES, AND OTHER BENEFITS PAID TO ME BY THE COMPANY, AT
PRESENT AND IN THE FUTURE, I AGREE THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR
DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
SHAREHOLDER, OR BENEFIT PLAN OF THE COMPANY, IN THEIR CAPACITY AS SUCH OR
OTHERWISE), WHETHER BROUGHT ON AN INDIVIDUAL, GROUP, OR CLASS BASIS, ARISING OUT
OF, RELATING TO, OR RESULTING FROM MY EMPLOYMENT WITH THE





--------------------------------------------------------------------------------





COMPANY OR THE TERMINATION OF MY EMPLOYMENT WITH THE COMPANY, INCLUDING ANY
BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE
ARBITRATION RULES SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280
THROUGH 1294.2, INCLUDING SECTION 1281.8 (THE “ACT”), AND PURSUANT TO CALIFORNIA
LAW. THE FEDERAL ARBITRATION ACT SHALL CONTINUE TO APPLY WITH FULL FORCE AND
EFFECT NOTWITHSTANDING THE APPLICATION OF PROCEDURAL RULES SET FORTH IN THE ACT.
DISPUTES THAT I AGREE TO ARBITRATE, AND THEREBY AGREE TO WAIVE ANY RIGHT TO A
TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER LOCAL, STATE, OR FEDERAL LAW,
INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION
ACT, THE SARBANES-OXLEY ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION
ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE FAMILY AND MEDICAL
LEAVE ACT, THE CALIFORNIA FAMILY RIGHTS ACT, THE CALIFORNIA LABOR CODE, CLAIMS
OF HARASSMENT, DISCRIMINATION, AND WRONGFUL TERMINATION, AND ANY STATUTORY OR
COMMON LAW CLAIMS. I FURTHER UNDERSTAND THAT THIS AGREEMENT TO ARBITRATE ALSO
APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE WITH ME.
B.    PROCEDURE. I AGREE THAT ANY ARBITRATION WILL BE ADMINISTERED BY JUDICIAL
ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”). I AGREE THAT THE ARBITRATOR
SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE
ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION, MOTIONS
TO DISMISS AND DEMURRERS, AND MOTIONS FOR CLASS CERTIFICATION, PRIOR TO ANY
ARBITRATION HEARING. I ALSO AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO
AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR SHALL
AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY
LAW. I AGREE THAT THE DECREE OR AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED
AS A FINAL AND BINDING JUDGMENT IN ANY COURT HAVING JURISDICTION THEREOF. I
UNDERSTAND THAT THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR HEARING FEES
CHARGED BY THE ARBITRATOR OR JAMS EXCEPT THAT I SHALL PAY ANY FILING FEES
ASSOCIATED WITH ANY ARBITRATION THAT I INITIATE, BUT ONLY SO MUCH OF THE FILING
FEES AS I WOULD HAVE INSTEAD PAID HAD I FILED A COMPLAINT IN A COURT OF LAW. I
AGREE THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL
PROCEDURE, AND THAT THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL
CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO RULES OF CONFLICT
OF LAW. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. I AGREE THAT THE DECISION OF THE
ARBITRATOR SHALL BE IN WRITING. I AGREE THAT ANY ARBITRATION UNDER THIS
AGREEMENT SHALL BE CONDUCTED IN SANTA CLARA COUNTY, CALIFORNIA.
C.    Remedy. EXCEPT AS PROVIDED BY THE ACT AND THIS AGREEMENT, ARBITRATION
SHALL BE THE SOLE, EXCLUSIVE, AND FINAL REMEDY FOR ANY DISPUTE BETWEEN ME AND
THE COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE ACT AND THIS AGREEMENT,
NEITHER I NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT ACTION REGARDING
CLAIMS THAT ARE SUBJECT TO ARBITRATION.





--------------------------------------------------------------------------------





D.    Administrative Relief. I UNDERSTAND THAT THIS AGREEMENT DOES NOT PROHIBIT
ME FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE, OR FEDERAL
ADMINISTRATIVE BODY OR GOVERNMENT AGENCY THAT IS AUTHORIZED TO ENFORCE OR
ADMINISTER LAWS RELATED TO EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO, THE
DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, OR THE WORKERS’ COMPENSATION
BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE ME FROM PURSUING COURT ACTION
REGARDING ANY SUCH CLAIM, EXCEPT AS PERMITTED BY LAW.
E.    Voluntary Nature of Agreement. I ACKNOWLEDGE AND AGREE THAT I AM EXECUTING
THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY THE
COMPANY OR ANYONE ELSE. I FURTHER ACKNOWLEDGE AND AGREE THAT I HAVE CAREFULLY
READ THIS AGREEMENT AND THAT I HAVE ASKED ANY QUESTIONS NEEDED FOR ME TO
UNDERSTAND THE TERMS, CONSEQUENCES, AND BINDING EFFECT OF THIS AGREEMENT AND
FULLY UNDERSTAND IT, INCLUDING THAT I AM WAIVING MY RIGHT TO A JURY TRIAL.
FINALLY, I AGREE THAT I HAVE BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF
AN ATTORNEY OF MY CHOICE BEFORE SIGNING THIS AGREEMENT.
13.    General Provisions.
A.    Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of California without giving effect to any
choice-of-law rules or principles that may result in the application of the laws
of any jurisdiction other than California. To the extent that any lawsuit is
permitted under this Agreement, I hereby expressly consent to the personal and
exclusive jurisdiction and venue of the state and federal courts located in
California for any lawsuit filed against me by the Company.
B.    Entire Agreement. This Agreement, together with the Exhibits herein and
any executed written offer letter between me and the Company, to the extent such
materials are not in conflict with this Agreement, sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and supersedes all prior discussions or representations between
us, including, but not limited to, any representations made during my
interview(s) or relocation negotiations, whether written or oral. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing signed by the
President or CEO of the Company and me. Any subsequent change or changes in my
duties, salary, or compensation will not affect the validity or scope of this
Agreement.
C.    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.
D.    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Notwithstanding anything to the contrary herein, Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, sale of assets or stock, or otherwise.





--------------------------------------------------------------------------------





E.    Waiver. Waiver by the Company of a breach of any provision of this
Agreement will not operate as a waiver of any other or subsequent breach.
F.    Survivorship. The rights and obligations of the parties to this Agreement
will survive termination of my employment with the Company.
G.    Signatures. This Agreement may be signed in two counterparts, each of
which shall be deemed an original, with the same force and effectiveness as
though executed in a single document.


Date: February 2, 2015
 
/s/ James Carroll
 
 
Signature
 
 
 
 
 
James Carroll
 
 
Name of Employee (typed or printed)
 
 
 
 
 
 
Witness:
 
 
/s/ Blake Irving
 
 
Signature
 
 
 
 
 
Blake Irving
 
 
Name (typed or printed)
 
 










--------------------------------------------------------------------------------






Exhibit A to CA ECIIAA
LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP


Title
Date
Identifying Number or Brief Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

_X_ No inventions or improvements
___ Additional Sheets Attached
Signature of Employee:     /s/ James Carroll
Print Name of Employee: James Carroll
Date:     February 2, 2015







--------------------------------------------------------------------------------






Exhibit B to CA ECIIAA
CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT
“(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
(2)    Result from any work performed by the employee for the employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”







--------------------------------------------------------------------------------


 


Exhibit C to CA ECIIAA
GoDaddy
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, any other documents or property, or reproductions of any and all
aforementioned items belonging to GoDaddy.com, LLC, its subsidiaries,
affiliates, successors or assigns (together, the “Company”).
I further certify that I have complied with all the terms of the GoDaddy
California At-Will Employment, Confidential Information, Invention Assignment,
and Arbitration Agreement signed by me (the “Agreement”), including the
reporting of any inventions and original works of authorship (as defined
therein) conceived or made by me (solely or jointly with others), as covered by
that agreement.
I further agree that, in compliance with the Agreement, I will preserve as
confidential all Company Confidential Information and Associated Third Party
Confidential Information, including trade secrets, confidential knowledge, data,
or other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs,
databases, other original works of authorship, customer lists, business plans,
financial information, or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants, or licensees.
I also agree that for twelve (12) months from this date, I will not either
directly or indirectly solicit any of the Company’s employees to leave their
employment, or to enter into an employment, consulting, contractor, or other
relationship with any other person, firm, business entity, or organization
(including with myself). I agree that nothing in this paragraph shall affect my
continuing obligations under the Agreement during and after this twelve (12)
month period, including, without limitation, my obligations under Section 2A
thereof.
After leaving the Company’s employment, I will be employed by
_____________________ in the position of:                 .
                                
Signature of employee
    
Print name
    
Date
Address for Notifications:             




 

--------------------------------------------------------------------------------


 


Employee Non-Compete Agreement
This Agreement between GoDaddy.com, LLC, a Delaware limited liability company
with its headquarters in Scottsdale, Arizona (“GoDaddy”), and the undersigned
employee (“Employee”), is effective on the date that Employee's employment with
GoDaddy actively begins, or the date that Employee signs this agreement,
whichever is later.
1.Purpose. As an employee of GoDaddy, Employee will be exposed to GoDaddy's
Confidential Information. Employee understands that if this information is not
properly restricted, it could be used to create irreparable harm to GoDaddy,
including the loss of its customers and employees. As a result, Employee agrees
that the restrictions contained in this Agreement are reasonable and necessary
to protect GoDaddy's legitimate business interests.
2.Consideration. Signing this Agreement is a requirement of Employee's
employment with GoDaddy and Employee agrees that employment, if signed on
initial hire, or continued employment, if signed during employment, is adequate
consideration for entering this Agreement.
3.At Will Employment. This Agreement does not change the at-will employment
relationship between Employee and GoDaddy, which means that either party may
terminate the employment relationship at any time with or without cause, reason
or notice.
4.Duty of Loyalty. While employed with GoDaddy, Employee must faithfully and
loyally serve GoDaddy and will not take any actions that would interfere with
the business of GoDaddy, or conduct work similar to the work Employee performs
for GoDaddy for any company or person without the specific written permission of
GoDaddy. These obligations are in addition to the common law and statutory
duties that apply to Employee as an agent of GoDaddy, such as the general duty
of loyalty owed by an agent.
5.Non-Competition. Employee shall not, for a period of one year (and if one year
is determined by a court to be unenforceable, for a period of 6
months) following the termination of Employee's employment with GoDaddy, provide
services to a competitor that are the same as or substantially similar to those
Employee provided to GoDaddy while employed. A competitor is a person or
business that offers products or services that are the same or similar in
function or purpose to the products or services provided by GoDaddy within the
last two years of Employee's employment by GoDaddy. Because of the nature of
services provided on the Internet, this restriction is not geographically
limited, provided, however, that if a court determines that the lack of a
geographical limitation renders any part of this Agreement unenforceable, this
restriction shall be limited to providing such products or services within a 50
mile radius from the location in which Employee was employed by GoDaddy at the
time of the termination of Employee's employment.
6.Non-Disclosure of Confidential Information. Employee will maintain the
confidentiality of all Confidential Information, as defined herein, and will not
engage in any unauthorized use or disclosure of Confidential Information during
employment at GoDaddy and for as long as the information is maintained as
Confidential Information by GoDaddy. “Confidential Information” refers to
information in any form related to GoDaddy's business that GoDaddy has not made
public or has not authorized for public disclosure and that is not already
generally known to the public or to other persons who might obtain value or
competitive advantage from its disclosure or use. Confidential information
includes, but is not limited to: a) information identified by GoDaddy as
Confidential, Internal Use Only or Proprietary; b) GoDaddy's trade secrets,
information about released or unreleased products, the marketing or promotion of
any of GoDaddy's products, GoDaddy's business policies or practices, employee
information, litigation strategy or contract negotiations; and c) the
intellectual properties of GoDaddy. All Confidential Information is and shall
remain the property of GoDaddy, even if disclosed to Employee.
7.Former Employer Information. Employee agrees that during of his employment
with GoDaddy, Employee will not (i) improperly use, disclose, or induce GoDaddy
to use any proprietary information or trade secrets of any former or concurrent
employer or other person or entity; and (ii) bring onto the premises of GoDaddy
or transfer onto GoDaddy's technology systems any unpublished document,
proprietary information, or trade secrets belonging to any such employer,
person, or entity unless consented to in writing by both GoDaddy and such
employer, person, or entity. Employee further


 

--------------------------------------------------------------------------------





agrees that if Employee has signed a confidentiality agreement or similar type
of agreement with any former employer or other entity, that Employee will comply
with the terms of any such agreement to the extent that its terms are lawful
under applicable law, Employee represents and warrant that after undertaking a
careful search (including searches of my computers, cell phones, electronic
devices, and documents), that Employee has returned all property and
confidential information belonging to all prior employers.
8.Non-Solicitation. While employed by GoDaddy. and for a period of one year
following Employee's employment with GoDaddy, Employee agrees: a) not to
encourage or induce any GoDaddy employees to end their employment relationship
with GoDaddy, and b) not to solicit any person or company that is a current
GoDaddy customer at the time of the solicitation or contact to offer the sale of
any services or products similar to those offered by GoDaddy, if Employee had
actual business contact with the customer or acquired Confidential Information
about the customer while employed by GoDaddy.
9.Remedies. A violation of this Agreement by Employee will cause irreparable
harm and continuing injury to GoDaddy for which there is no adequate remedy at
law. As a result, if Employee violates this Agreement. GoDaddy will be entitled
to injunctive relief, specific performance and any other equitable relief
without the need to prove the inadequacy of money damages in addition to all
other legal remedies to which GoDaddy may be entitled, including but not limited
to actual and consequential damages and attorneys' fees and costs.
10.Controlling Law. This Agreement shall be construed and governed by the laws
of the State of Arizona and the Parties consent to the exclusive jurisdiction of
the federal or state courts of Arizona.
11.Entire Agreement. This Agreement constitutes the entire agreement between the
Employee and GoDaddy regarding the subject of the Agreement. This Agreement can
only be changed by a written agreement signed by both Parties. None of the
provisions of this Agreement will be considered waived by any action or inaction
of the Parties. or their agents or employees, but only by an instrument in
writing signed by the Parties.
12.Successors and Assigns. This Agreement shall automatically inure to the
benefit of all successors and assigns of GoDaddy without need for any further
action by GoDaddy or Employee. Employee expressly agrees that GoDaddy shall have
the right to assign this Agreement to its successors and assigns, and all
covenants and agreements hereunder shall inure to the benefit of or be
enforceable by said successors and assigns.
13.Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction and cannot be reformed to
make it enforceable, then such provision shall be severed from this Agreement
and the remaining provisions shall remain in full force and effect.
This Agreement shall not be interpreted to limit or reduce the common law or
statutory rights or remedies of GoDaddy.
James Carroll
Signature:        
Date:    









--------------------------------------------------------------------------------


 


EXHIBIT B
FORM OF SEPARATION AGREEMENT AND RELEASE
This SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made, entered into,
and effective as of the date set forth below by and between __________
(“Employee”) and GoDaddy.com, LLC (“GoDaddy” or “Company”). For the purposes of
this Agreement, GoDaddy and Employee are collectively referred to as the
“Parties”.
RECITALS
A.
Employee’s final day of employment with GoDaddy was or will be effective XX,
201XX (the “Separation Date”).

B.
Employee, the Company, and Desert NewCo, LLC entered into an employment
agreement dated INSERT and attached hereto as Exhibit A (the “Employment
Agreement”).

C.
The Parties intend to fully, completely, and finally resolve and settle any and
all claims, potential claims, disputes, or potential disputes that Employee may
have against GoDaddy and the Released Parties (as defined below), whether
presently known or unknown, according to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the above recitals and the mutual promises,
covenants, obligations, and understandings set forth below, the Parties hereby
agree as follows:
1.
Payments.

(a)
Separation Payment. In exchange for Employee’s promises to abide by all the
terms and conditions of this Agreement, each of which Go Daddy deems to be
material to this Agreement, Go Daddy will provide Employee the severance and
other benefits promised in Section XX of the Employment Agreement (the
Separation Payment), subject to the terms and conditions thereof. Without
limiting the scope of Section XX of the Employment Agreement, the amounts to be
paid are: XX

(b)
Wages and accrued vacation. In addition to the Separation Payment, but not in
consideration of Employee’s promises to abide by all the terms and conditions of
this Agreement, GoDaddy will pay Employee on INSERT DATE (i) $XX, representing
all wages and other benefits earned prior to the Separation Date; and (ii) $XX,
representing hours of accrued vacation/paid time off earned as of the Separation
Date.

(c)
Taxes, deductions and Employee records. All payments set forth in paragraphs
1(a) and 1(b) will be made less the required federal, state and local tax
withholdings and deductions

2.
Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the Separation Payments and after the payment
described in Section 1(b), GoDaddy has paid or provided all salary, wages,
bonuses, accrued vacation/paid time off, leave, relocation costs, interest,
severance, reimbursable expenses, commissions, stock, stock options, vesting and
any and all other benefits and compensation due to Employee. For the avoidance
of doubt, other than as set out in Section 1(a), Employee will not vest in any
unit options after the Termination Date. Employee will receive a separate letter
detailing the treatment of options in accordance with the Equity Documents.
Employee represents that Employee has not suffered any on-the-job injury for
which Employee has not already filed a claim.

3.
Benefits. Regardless of whether Employee signs this Agreement, Employee’s active
participation in all Company benefit plans will terminate effective 11:59 p.m.
on the Termination Date and Employee shall remain entitled to any vested
benefits in accordance with such plans. A letter informing Employee of
Employee’s rights to elect continued health coverage under COBRA will be mailed
to the Employee’s home, and generally arrives within 7 business days after the
Separation Date.



1

--------------------------------------------------------------------------------





4.
Release.

(a)
Employee, in exchange for the Separation Payment, agrees to and hereby releases,
waives and forever discharges GoDaddy and its affiliates, parents, successors,
subsidiaries, related companies, directors, officers, employees, attorneys and
agents (the “Released Parties”) from any and all claims or causes of action,
whether known or unknown, that Employee may currently have or Employee’s heirs,
executors, administrators and assigns have, had or may have in the future
against any of the Released Parties with respect to any and all matters arising
from Employee’s employment and separation from GoDaddy. This release does not
extend to any Employee rights or benefits granted pursuant to (i) Employee’s
Employment Agreement that expressly survive the termination of the Employment
Agreement, (ii) the Equity Documents (as defined in the Employment Agreement)
that remain in effect after the termination of Employee’s employment.

(b)
Scope of Release. Employee’s release includes, but is not limited to, all
allegations, claims, and violations related to severance, elimination of
position, resignation, notice of termination, the payment of wages, salary and
benefits (except any valid claim to recover vested benefits to which Employee
may be entitled, if applicable) and all claims arising under the following, in
each case as amended: the Age Discrimination in Employment Act of 1967, as
amended by the Older Workers Benefit Protection Act of 1990 (“ADEA”); Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the Equal Pay Act
of 1963; the Americans with Disabilities Act of 1990, ; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866; the Worker Adjustment and
Retraining Notification Act; the Employee Retirement Income Security Act of
1974; any applicable Executive Order Programs; the Fair Labor Standards Act; all
state or local counterparts, including the Arizona Civil Rights Act, Ariz. Rev.
Stat. § 41-1401 et seq.; Arizona Employment Protection Act, Ariz. Rev. Stat. §
23-1501 to 23-1502; Arizona Wage Payment Law, Ariz. Rev. Stat. § 23-350 et seq.;
Arizona Equal Wage Law, Ariz. Rev. Stat. § 23-341,California Fair Employment and
Housing Act, Cal. Gov't Code § 12900 et seq.; Unruh Civil Rights Act, Cal. Civ.
Code § 51; Moore-Brown-Roberti Family Rights Act, Cal. Gov't Code § 12945.1 et
seq.; California Pregnancy Disability Leave Law, Cal. Gov't Code § 12945; the
California Constitution; any applicable California Industrial Welfare Commission
Wage Order, the Washington State Law Against Discrimination, Wash. Rev. Code §
49.60.010 et seq.; the Washington Equal Pay Law, Wash. Rev. Code § 49.12.175;
the Washington Sex Discrimination Law, Wash. Rev. Code § 49.12.200; the
Washington Age Discrimination Law, Wash. Rev. Code § 49.44.090; the Washington
Family Care Act, Wash. Rev. Code §§ 49.12.265 to 49.12.295; the Washington
Parental Leave Discrimination Law, Wash. Rev. Code § 49.12.360; the Washington
Minimum Wage Act, Wash. Rev. Code § 49.46.005 et seq.; the Washington Wage,
Hour, and Working Conditions Law, Wash. Rev. Code §§ 49.12.005 to 49.12.170; the
Washington Wage Payment and Collection Law, Wash. Rev. Code § 49.48.010 et seq.,

(c)
any other federal, state or local statute, constitution or ordinance; any public
policy, contract or tort, or under any common law, including wrongful discharge;
any practices or procedures of the Company; any claim for breach of contract,
infliction of emotional distress, defamation, discrimination;

(d)
any and all claims relating to, or arising from, Employee’s right to purchase or
actual purchase of shares or stock of GoDaddy, except pursuant to the Equity
Documents if applicable, which Employee acknowledges shall govern such equity;

(e)
and any other federal, state or local statutes, laws, regulations or common law
causes of action under which any claim may be brought, including those claims
arising from Employee’s employment relationship with GoDaddy or the termination
of that relationship, and also including any claim for costs, fees or other
expenses, including attorneys’ fees and expenses, incurred in these matters
(collectively, the “Released Claims”).

(f)
Limitations. Employee understands that Employee is not releasing any claim that
relates to: (i) the Separation Payment or the right to enforce this Agreement;
(ii) Employee’s right, if any, to claim government-provided unemployment
benefits or worker’s compensation benefits, if applicable and Employee
qualifies; or (iii) any rights or claims that Employee may have which arise
after the date Employee executes this Agreement. Nor does this release apply to
any claims that cannot be waived by law. Employee acknowledges that except as
expressly provided in this Agreement or in an applicable plan document for any
applicable broad-based employee benefit plans other than plans that provide
severance or termination pay, Employee will not receive



2

--------------------------------------------------------------------------------





any additional compensation or benefits, including salary, bonus, or separation
payments after the Separation Date.
(g)
Release of Age Discrimination Claims. Employee acknowledges that Employee is
knowingly waiving and releasing any rights Employee may have under the ADEA,
which includes age discrimination claims. Employee agrees that this waiver and
release does not apply to any rights or claims that may arise under the ADEA
after the Effective Date of this Release. Employee acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Employee was already entitled.

(h)
Unknown Claims/California Civil Code Section 1542. Employee acknowledges that he
has been advised to consult with legal counsel and is familiar with the
provisions of California Civil Code Section 1542, a statute that otherwise
prohibits the release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Employee, being aware of said code section and the principle that a general
release does not extend to claims that the releaser does not know or suspect to
exist in his/her favor at the time of executing the release, which, if known by
him/her, might have materially affected his/her settlement with the releasee,
and agrees to expressly waive any rights he may have thereunder, as well as
under any other statute or common law principles of similar effect.
(i)
No Monetary Recovery. Employee acknowledges and understands that this Release
waives all of Employee’s rights to any monetary recovery against any of the
Released Parties for any potential charge, complaint, or lawsuit. Employee
agrees that the Separation Payment received under this Agreement fully satisfies
any potential claim for relief in connection with any charge, complaint, or
lawsuit.

(j)
Covenant Not to Sue. Employee acknowledges and understands that this Release
prohibits Employee from bringing any lawsuit or cause of action against any of
the Released Parties for any claims covered by the Release.

5.
Confidentiality. Employee agrees to keep the existence and terms of this
Agreement strictly confidential, including the specific information regarding
the Separation Payment in paragraph 1 above. Except as required by law, Employee
agrees not to divulge any of the terms of this Agreement to anyone, or permit
them to be divulged to anyone, other than Employee’s tax and/or financial
advisor. Employee understands that GoDaddy has relied on Employee’s commitment
to preserve the confidentiality of this Agreement in deciding whether to enter
into this Agreement. Employee agrees at all times hereafter to hold in the
strictest confidence, and not to use or disclose to any person or entity, any
Confidential Information of GoDaddy. Employee understands that “Confidential
Information” means any GoDaddy proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, customer lists and customers (including, but not limited to,
customers of GoDaddy on whom Employee has called or with whom Employee became
acquainted during the term of Employee’s employment), markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, employee
lists, recruiting information, future planned or contemplated merger and
acquisition activity, or other legal or business information disclosed to
Employee by GoDaddy either directly or indirectly, in writing, orally, or by
drawings or observation of parts or equipment. Employee further understands that
Confidential Information does not include any of the foregoing items that have
become publicly known and made generally available through no wrongful act of
Employee’s or of others who were under confidentiality obligations as to the
item or items involved or improvements or new versions thereof. Employee hereby
grants consent to notification by GoDaddy to any new employer about Employee’s
obligations under this paragraph. Employee represents that Employee has not to
date misused or disclosed Confidential Information to any unauthorized party.



3

--------------------------------------------------------------------------------





6.
Non-Liability. This Agreement is not an admission or evidence of fault,
wrongdoing or liability by GoDaddy, nor should it be construed as such, but
instead reflects the desire of the Parties to resolve the Released Claims fairly
and amicably.

7.
Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel or slander of any of the Released Parties. GoDaddy agrees to
inform relevant GoDaddy employees not to make any disparaging statements about
the Employee. Employee understands that GoDaddy’s obligations under this
paragraph extend only to GoDaddy’s current executive officers and members of its
Board of Directors and only for so long as each officer or member is an employee
or Director of GoDaddy. The Parties agree that it is in their best interests to
maintain an amicable termination and post-termination relationship. Employee
agrees to cooperate fully with GoDaddy and its counsel in connection with any
administrative, judicial, regulatory, or other proceeding arising from any
charge, complaint, or other action relating to the period Employee was employed
by GoDaddy, or in connection with any transaction or other matter that requires
Employee’s personal knowledge or experience to resolve. GoDaddy will provide
reasonable compensation to Employee for any services rendered at GoDaddy’s
request.

8.
Prior Agreements. The Parties acknowledge that they have carefully read this
Agreement, have voluntarily entered into it, and understand its contents and its
binding legal effect. The Parties further acknowledge and agree that this
Agreement represents the entire agreement between them with respect to
Employee’s separation from GoDaddy and supersedes any and all other oral or
written agreements that may exist between them except for Employee’s (i)
Employment Agreement; (ii) Non-Compete Agreement; and (iii) the Equity Documents
(which remain in full force and effect as provided therein). Employee
understands and agrees that the Company has certain “call rights” under Equity
Documents (b) Employee’s continuing confidentiality obligations to GoDaddy as
outlined in the company handbook and other policies, and (c) any equity awards
granted to Employee under the Desert Newco, LLC 2011 Unit Incentive Plan (the
“Incentive Plan”) and any other agreements required to be entered into in
connection with any grant thereunder (collectively, with the Incentive Plan, the
“Equity Documents”).

9.
Severability. If any court of competent jurisdiction declares any of this
Agreement’s provisions to be unenforceable, the remaining provisions shall be
enforced as though this Agreement did not contain the unenforceable
provision(s), and/or be reformed so as to be enforceable.

10.
Governing Law and Forum. This Agreement will be governed by and interpreted in
accordance with the substantive law of the State of Arizona as though this was
an agreement occurring wholly within Arizona between Arizona residents. Any
action or dispute arising out of, or in any way related to, this Agreement, or
the interpretation and/or application of this Agreement, must be brought in
Maricopa County, Arizona.

11.
Jury Trial Waiver. Employee agrees to waive Employee’s right to a trial by jury
in any action relating to or arising out of this Agreement, and acknowledges
that Employee’s waiver of such a right is knowing and voluntary.

12.
Remedies for Breach. A breach of any provision of this Agreement may give rise
to a legal action. If Employee breaches any provision of this Agreement, in
addition to any other available remedies, GoDaddy may recover the entire amount
of the Separation Payment that has actually been made to Employee under this
Agreement. The prevailing party in any action based on a breach of this
Agreement will be entitled to recover its costs and actual attorneys’ fees
incurred in any litigation relating to or arising out of this Agreement.

13.
Successors and Assigns. The Parties agree that this Agreement shall inure to the
benefit of, and may be enforced by, GoDaddy’s successors, assigns, parents,
subsidiaries, and related companies.

14.
Return of Company Property. Employee agrees that Employee has returned, or will
return within three (3) calendar days of the Separation Date, all GoDaddy
property in Employee’s possession, custody, or control.



4

--------------------------------------------------------------------------------





15.
Counterparts. This Agreement may be executed by the Parties in one or more
counterparts, including faxed copies. All such fully-executed counterparts shall
be treated as originals of this Agreement.

16.
Effective Date of Agreement. This Agreement is made effective as of the eighth
(8th) day after Employee signed the Agreement so long as Employee does not
revoke the Agreement before that date (the “Effective Date”), but shall not be
binding until it has been signed by both Parties and returned to Go Daddy’s
Chief Executive Officer at the address and in the manner specified in paragraph
6(i) above. Unless waived by Go Daddy, the failure to return a signed copy of
this agreement within twenty-one (21) days of the Termination Date, shall be
deemed to constitute a rejection of this offer.

17.
Voluntary Execution of Agreement. Employee understands and agrees that Employee
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all claims against the Company and any of the other Releasees.
Employee acknowledges that:

(a)
Employee has carefully read this entire Agreement and understands all the terms
and the legal and binding effect of this Agreement, including the Release
provisions set forth in paragraph 4 and the Confidentiality provisions set forth
in paragraph 5.

(b)
Employee has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Employee’s own choice or has elected not to
retain legal counsel.

(c)
Employee would not have been entitled to receive the Separation Payment had
Employee rejected this Agreement and agrees that the Separation Payment is
adequate consideration for Employee’s releases and promises.

(d)
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 ("ADEA") and that this waiver and
release is knowing and voluntary, and does not apply to any rights or claims
that may arise under the ADEA after the Effective Date of this Agreement.
Nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties, or costs for doing
so, unless specifically authorized by federal law;

(e)
Pursuant to the specific release contained in Section 4(g), Employee has up to
21 days to consider whether to enter into this Agreement (the "Consideration
Period"). If Employee signs this Agreement prior to the expiration of the
Consideration Period, Employee hereby acknowledges that Employee has freely and
voluntarily chosen to waive any time remaining in the Consideration Period.
Employee should deliver a signed copy of this

(f)
Employee may revoke or cancel this Agreement within 7 days of signing it by
notifying GoDaddy's General Counsel of the decision to revoke this Agreement in
writing and Employee understands that, to be effective, the written revocation
notice must be actually received by Go Daddy's General Counsel at GoDaddy's
corporate headquarters in GoDaddy, Attn: General Counsel, 14455 N. Hayden Rd.,
Suite 209, Scottsdale, AZ 85260.

(g)
Employee understands that this Agreement does not waive any rights or claims
that may arise after the Effective Date of this Agreement.

(h)
Employee has not relied on any oral or written statements that are not set forth
in this Agreement in determining whether to enter into this Agreement.









5

--------------------------------------------------------------------------------





Each party is signing this Agreement on the date set out below its signature.
Employee    GoDaddy.com, LLC


______________________________________    By: ________________________________
Sign
______________________________________    Its: ________________________________
Print Name
Date: _________________________________    Date: _______________________________


6